DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 1-8 (as addressed in Paragraph 6 of the last Office Action), previous 112(b) rejection on claims 5 and 12 (see Paragraph 7 of the last Office Action) and previous 112(b) rejection on claims 8 and 15 (Paragraph 8 of the last Office Action) are hereby withdrawn.
Due to new grounds of rejections, the following rejections are made non-final.
Claim Objections
Claim 5 is objected to because of the following informalities:  on the first line, applicant need to delete “in” after “wherein”; on the last line, applicant need to change “and salts of thereof,” to --- salts thereof, ---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  on line 4, applicant need to change “C20” to --- C20 comprising isohexadecane ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: on line 3, applicant need to change “and salts of thereof,” to --- salts thereof, ---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on line 4, applicant need to change “C20” to --- C20 comprising isohexadecane ---.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  (i) on lines 1-2, applicant need to change “claim,” to --- claim 16, ---.  (ii) on lines 4-5, change “one or a combination of pulp, viscose, lyocell, cellulose acetate, and cotton,” to --- one or a combination selected from pulp, viscose, lyocell, cellulose acetate, or cotton, ---.  (iii) on line 5-6, change “one or a combination of hemp, flax, seaweed, ramie, banana, and pineapple,” to --- one or a combination selected from hemp, flax, seaweed, ramie, banana, or pineapple, ---.  (iv) on the last line, applicant need to insert (4) in front of “combinations”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  on line 3, applicant need to change “and salts of thereof,” to --- salts thereof, ---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: on the 2nd line from the bottom, applicant need to change “comprises” to --- comprising ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the at least one branched or linear, liquid alkane . . “, “the at least one polar emollient . . .", “the at least one polymeric thickener . . .”, and “the at least one surfactant . . .”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "each of the at least one branched or linear, liquid alkane . . “, “each of the at least one polar emollient . . .", “each of the at least one polymeric thickener . . .”, and “the at least one surfactant . . .”.  There are insufficient antecedent basis for these limitations in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In Claim 11, applicant recite that the cosmetic composition has been formed by the steps consisting essentially of providing an aqueous composition and adding 4-hydroxyacetophenone and niacinamide.  However, instant claim 9, from which claim 11 depends, require the presence of at least one branched or linear, liquid alkane with carbon chain length of C11 to C20 comprising isohexadecane as well as at least one alkylated glycerol ester surfactant comprising PEG-7 glyceryl cocoate.  Since claim 11 does not require that the aqueous composition contains those two components, claim 11 fails to further limit the subject matter of instant claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1), “Isohexadecane”, CosmetoScope (February 9, 2017) (an internet article obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/) and MacLeman “PEG-7 Glyceryl Cocoate: Is It Safe?”, The DERM Review (June 11, 2020) (an internet article obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/).
(It is to be noted that the DERM Review article by MacLeman has a publication date June 11, 2020, as evidenced by the image captured from the Google search screen as shown below:



PEG-7 Glyceryl Cocoate: Is It Safe? - The Dermatology Review
https://thedermreview.com › peg-7-glyceryl-cocoate

Jun 11, 2020 — PEG-7 glyceryl cocoate is a synthetic polymer that functions as an emollient, surfactant, and emulsifier in cosmetics and skincare products.)

Norman teaches ([0002]) topical skin compositions that can be used to clean, moisturize and improve the skin’s condition and/or visual appearance.  Specifically, in Table 13 ([0113]), Norman teaches a skin lotion formulation structured as an oil-in-water emulsion, which has the following ingredients:

    PNG
    media_image1.png
    770
    600
    media_image1.png
    Greyscale

It is shown from the table that 0.5 wt.% of Hydroxyacetophenone and 2 wt.% of Niacinamide are solubilized in water (which gives the weight ratio of niacinamide to hydroxyacetophenone in water phase being 4).  Norman does not expressly state that its hydroxyacetophenone is 4-hydroxyacetophenone. Pruns teaches ([0036]) that 4-hydroxyacetophenone can be used for increasing the stability of cosmetic preparations which are in the form of oil-in-water emulsions.  Since Norman’s skin lotion formulation shown above is also in the form of an oil-in-water emulsion, it would have been obvious to one skilled in the art to use 4-hydroxyacetophenone in Norman with a reasonable expectation of increasing the stability of Norman’s skin lotion formulation.
With respect to instant at least one branched or linear, liquid alkane with carbon chain length of C11 to C20 comprising isohexadecane, Norman’s lotion formulation shown above does not contain isohexadecane.  An internet article “Isohexadecane” (obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/ and hereinafter referred to as “Cosmetoscope”) teaches that isohexadecane (an isoparaffin) is a clear, colorless and odorless liquid providing high emolliency, ease of spreadability and moisturizing properties and imparts a non-drying feel on the skin and has a light, smooth feel and that applications for use include skin care.  Since Norman also teaches ([0060]-[0061]) that moisturizing agents (which examples are “non-limiting” according to Norman) can be used with its skin compositions, it would have been obvious to one skilled in the art to use isohexadecane in Norman’s lotion formulation shown above with a reasonable expectation of achieving high emolliency, easy spreadability, moisturizing properties, a non-drying feel on the skin and a light smooth feel.  
With respect to instant at least one alkylated glycerol ester surfactant comprising PEG-7 glyceryl cocoate, Norman’s lotion formulation does not contain PEG-7 glyceryl cocoate.  MacLeman’s internet article “PEG-7 Glyceryl Cocoate: Is It Safe?” (obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/ and hereinafter referred to as “MacLeman”) teaches (see under “THE BREAKDOWN”) that PEG-7 Glyceryl Cocoate helps to protect the skin’s natural barrier, improving moisture retention and also helps to improve the texture and feel of the product.  MacLeman teaches that PEG-7 Glyceryl Cocoate works well with most ingredients.  MacLeman also teaches (see the four paragraphs under “Why is PEG-7 Glyceryl Cocoate Used?”) that PEG-7 glyceryl cocoate functions as an emollient, surfactant and emulsifier.  MacLeman teaches that PEG-7 glyceryl cocoate is very useful for products such as lotions and that it is often used in formulations that contain both water and oil components.  Since Norman also teaches ([0022] and [0068]) that its skin composition can include a moisturizing agent, a surfactant as well as an emulsifier, it would have been obvious to one skilled in  the art to use PEG-7 Glyceryl Cocoate in Norman’s lotion formulation (which is structured as oil-in-water emulsion) of Table 13 with a reasonable expectation of achieving improved moisture retention and improved texture and feel.  
  	Therefore, Norman in view of Pruns, Cosmetoscope and MacLeman renders obvious instant claims 1-5 and 9-12.
With respect to instant claims 6 and 13, Norman’s formulation shown above comprises Glycerin (instant polar emollient with Mw of 400 g/mol or less), acrylate/C10-30 alkyl acrylate crosspolymer (instant polymeric thickener) and water in the amount of 71 wt.%.  Thus, Norman in view of Pruns, Cosmetoscope and MacLeman renders obvious instant claims 6 and 13.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1), “Isohexadecane”, CosmetoScope (February 9, 2017) (an internet article obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/) and MacLeman “PEG-7 Glyceryl Cocoate: Is It Safe?”, The DERM Review (June 11, 2020) (an internet article obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/) as applied to claims 6 and 13 above (respectively), and further in view of  (i) “Isopropyl What? Why You Need to Know About This Ingredient”, Vaunt (September 18, 2017) (an internet article obtained from the website: https://botaneri.com/skincare-ingredients-isopropyl-myristate/) and (ii) “Carbomer”, The Skincare Chemist (July 9, 2009) (an internet article obtained from the website: https://www.theskincarechemist.com/glossary/carbomer/).
(It is to be noted that The Skincare Chemist has a publication date June 26, 2019 as evidenced by the image captured from the Google search screen as shown below:



Carbomer - The Skincare Chemist
https://www.theskincarechemist.com › glossary › carbo...

Jun 26, 2019 — Carbomer is a term used for a series of polymers primarily derived from acrylic acid monomers. They are large molecules used to thicken and stabilize skincare ...)


With respect to instant at least one polar emollient with molecular weight of 400 g/mol or less comprising isopropyl myristate, Norman’s lotion formulation of Table 13 does not contain isopropyl myristate.  The internet article “Isopropyl What? Why You Need to Know About This Ingredient” obtained from the website: https://botaneri.com/skincare-ingredients-isopropyl-myristate/ (hereinafter referred to as “Vaunt”) teaches (see the 3rd page) that isopropyl myristate is an emollient, moisturizer and skin softener that assists in product penetration.  That is, it helps other ingredients penetrate the skin and increase the efficacy of the product.  It also  helps to improve the texture of the product and thicken formulations, which gives creams and lotions luxurious dense feel.  Besides, Norman already indicates ([0060] and [0062]) that its skin composition may contain isopropyl myristate.  It would have been obvious to one skilled in the art to use isopropyl myristate in Norman’s lotion formulation of Table 13 so that it can help other ingredients of the lotion formulation penetrate the skin and increase the efficacy of the product.
With respect to instant at least one polymeric thickener for water-based system comprising carbomer and acrylate/C10-30 alkyl acrylate crosspolymer, Norman’s lotion formulation of Table 13 contains acrylate/C10-30 alkyl acrylate crosspolymer.  Although Norman does not use carbomer in the formulation, the internet article obtained from the website: https://www.theskincarechemist.com/glossary/carbomer/ (hereinafter referred to as Skincare Chemist) teaches that carbomers help keep emulsions from separating into their oil and liquid components and that carbomers are often used to control the consistency, texture and flow of cosmetics such as lotions.  It would have been obvious to one skilled in the art to use carbomer in Norman’s formulation of Table 13 with a reasonable expectation of ensuring that Norman’s oil-in-water emulsion does not separate into their oil and aqueous components and controlling the consistency, texture and flow of the lotion formulation (besides, Norman already teaches (see [0079] and Table 15) that carbomers can be used in its skin composition).  Thus, Norman in view of Pruns, Cosmetoscope and MacLeman, and further in view of Vaunt and Skincare Chemist renders obvious instant claims 7 and 14. 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1), “Isohexadecane”, CosmetoScope (February 9, 2017) (an internet article obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/) and MacLeman “PEG-7 Glyceryl Cocoate: Is It Safe?”, The DERM Review (June 11, 2020) (an internet article obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/) as applied to claims 6 and 13 above respectively, and further in view of (i) Abels et al (US 2019/0021961 A1) and (ii) Mongiat et al (US 2010/0303746 A1).
With respect to instant components (a) and (d), as already discussed above, Norman in view of Pruns, Cosmetoscope and MacLeman renders obvious instant cosmetic composition comprising 4-hydroxyacetphenone, niacinamide, isohexadecane (instant component (a)) and PEG-7 glyceryl cocoate (instant component (d)).  The references do not teach amounts for the isohexadecane and PEG-7 glyceryl cocoate.  However, as evidenced by Abels (see Examples 1-3), it is known in the art that isohexadecane can be used in a lotion or cream in the amount of about 5-7 wt.%.  It would have been obvious to one skilled in the art to use about 5-7 wt.% of isohexadecane in Norman’s lotion formulation of Table 13 with a reasonable expectation of success.  Such range overlaps with instant range (5-10 wt.%) for the amount of instant component (a), thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Also, as evidenced by Mongiat (see Example B10 in [0254]), it is known in the art that PEG-7 glyceryl cocoate can be used in an O/W lotion in the amount of about 2 wt.%.  It would have been obvious to one skilled in the art to use PEG-7 glyceryl cocoate in Norman’s lotion formulation with a reasonable expectation of success.  The amount of “about 2 wt.%” overlaps with instant range (up to about 2 wt.%) for the amount of instant component (d), thus rendering instant range prima facie obvious. In re Wertheim, supra.
With respect to instant components (b) and (c), as already discussed above,  Norman’s formulation of Table 3 comprises Glycerin (instant component (b)) and 0.3 wt.% of acrylate/C10-30 alkyl acrylate crosspolymer (instant component (c)).  Norman furthermore teaches ([0014]) that glycerin (instant component (b)) can be used in the amount of 1-15 wt.%.  Such range overlaps with instant range of 5-10 wt.% for the amount of instant component (b), thus rendering instant range prima facie obvious.  In re Wertheim, supra.
Thus, Norman in view of Pruns, Cosmetoscope and MacLeman, and further in view of Abels and Mongiat renders obvious instant claims 8 and 15.  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1) and Simon et al (US 2004/0081679 A1).
Norman teaches ([0002]) topical skin compositions that can be used to clean, moisturize and improve the skin’s condition and/or visual appearance.  Specifically, in Table 13 ([0113]), Norman teaches a skin lotion formulation structured as an oil-in-water emulsion, which has the following ingredients:

    PNG
    media_image1.png
    770
    600
    media_image1.png
    Greyscale

It is shown from the table that 0.5 wt.% of Hydroxyacetophenone and 2 wt.% of Niacinamide are solubilized in water (which gives the weight ratio of niacinamide to hydroxyacetophenone in water phase being 4).  Norman does not expressly state that its hydroxyacetophenone is 4-hydroxyacetophenone. Pruns teaches ([0036]) that 4-hydroxyacetophenone can be used for increasing the stability of cosmetic preparations which are in the form of oil-in-water emulsions.  Since Norman’s skin lotion formulation shown above is also in the form of an oil-in-water emulsion, it would have been obvious to one skilled in the art to use 4-hydroxyacetophenone in Norman with a reasonable expectation of increasing the stability of Norman’s skin lotion formulation.  Thus, Norman in view of Pruns teaches instant cosmetic composition of claim 16.
	With respect to instant makeup removal and cleansing article comprising a water-insoluble substrate, even though Norman in view of Pruns does not teach such article, using cosmetic wipes that are made of nonwoven fabric and impregnated with a cosmetic composition suitable for caring for the skin is well known in the art, as evidenced by Simon et al ([0003]).  These wipes are commonly used for their practical feature because they are disposable and are impregnated with the required and sufficient quantity of treatment product.  The use of these wipes avoids handling and transporting bottles containing lotions (see Simon et al, [0003]).  As the substrate material for forming the wipes, Simon teaches water-insoluble nonwoven substrates based on fibres of natural origin such as flax or cotton.  It would have been obvious to one skilled in the art to use cosmetic wipes based on nonwoven fibres of natural origin such as flax or cotton impregnated with Norman’s formulation of Table 13 for the convenience purposes because they are disposable and impregnated with the required and sufficient quantity of the skin product and using these wipes would avoid handling and transporting bottles containing lotions.  Thus, Norman in view of Pruns and Simon renders obvious instant claims 16-18 (since Norman in view of Pruns and Simon teaches instant water-insoluble nonwoven substrate (based on fibres of natural origin such as flax or cotton) impregnated with instant cosmetic composition of claim 16, it is the Examiner’s position that such article would inherently be capable of being used as a makeup removal and cleansing as instantly recited).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1) and Simon et al (US 2004/0081679 A1) as applied to claim 16 above, and further in view of (i) “Isohexadecane”, CosmetoScope (February 9, 2017) (an internet article obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/); (ii) “Isopropyl What? Why You Need to Know About This Ingredient”, Vaunt (September 18, 2017) (an internet article obtained from the website: https://botaneri.com/skincare-ingredients-isopropyl-myristate/); (iii) “Carbomer”, The Skincare Chemist (July 9, 2009) (an internet article obtained from the website: https://www.theskincarechemist.com/glossary/carbomer/); and (iv) MacLeman “PEG-7 Glyceryl Cocoate: Is It Safe?”, The DERM Review (June 11, 2020) (an internet article obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/).
	With respect to instant component (a), Norman’s lotion formulation of Table 13 does not contain isohexadecane.  An internet article “Isohexadecane” (obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/ and hereinafter referred to as “Cosmetoscope”) teaches that isohexadecane (an isoparaffin) is a clear, colorless and odorless liquid providing high emolliency, ease of spreadability and moisturizing properties and imparts a non-drying feel on the skin and has a light, smooth feel and that applications for use include skin care.  Since Norman also teaches ([0060]-[0061]) that moisturizing agents (with non-limiting examples) can be used with its skin compositions, it would have been obvious to one skilled in the art to use isohexadecane in Norman’s lotion formulation with a reasonable expectation of achieving high emolliency, easy spreadability, moisturizing properties, a non-drying feel on the skin and a light smooth feel.  
	With respect to instant component (b), Norman’s lotion formulation of Table 13 does not contain isopropyl myristate. The internet article “Isopropyl What? Why You Need to Know About This Ingredient” (obtained from the website: https://botaneri.com/skincare-ingredients-isopropyl-myristate/ and hereinafter referred to as Vaunt) teaches that isopropyl myristate is an emollient, moisturizer and skin softener that assists in product penetration.  That is, it helps other ingredients penetrate the skin and increase the efficacy of the product.  It also  helps to improve the texture of the product and thicken formulations, which gives creams and lotions luxurious dense feel.  Besides, Norman already indicates ([0060] and [0062]) that its skin composition may contain isopropyl myristate.  It would have been obvious to one skilled in the art to use isopropyl myristate in Norman’s lotion formulation of Table 13 so that it can help other ingredients of the lotion formulation penetrate the skin and increase the efficacy of the product.
	With respect to instant component (c), Norman uses acrylate/C10-30 alkyl acrylate crosspolymer in its lotion formulation of Table 13.  Although Norman does not use carbomer in the formulation, the internet article obtained from the website: https://www.theskincarechemist.com/glossary/carbomer/ (hereinafter referred to as Skincare Chemist) teaches that Carbomers help keep emulsions from separating into their oil and liquid components and that Carbomers are often used to control the consistency, texture and flow of cosmetics such as lotions.  It would have been obvious to one skilled in the art to use Carbomer in Norman’s formulation of Table 13 with a reasonable expectation of ensuring that Norman’s oil-in-water emulsion does not separate into their oil and aqueous components and controlling the consistency, texture and flow of the lotion formulation (besides, Norman already teaches (see [0079] and Table 15) that carbomers can be used in its skin composition).
	With respect to instant component (d), Norman’s formulation of Table 13 does not contain PEG-7 glyceryl cocoate.  MacLeman’s internet article “PEG-7 Glyceryl Cocoate: Is It Safe?” (obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/ and hereinafter referred to as “MacLeman”) teaches (see under “THE BREAKDOWN”) that PEG-7 Glyceryl Cocoate helps to protect the skin’s natural barrier, improving moisture retention and also helps to improve the texture and feel of the product.  MacLeman teaches that PEG-7 Glyceryl Cocoate works well with most ingredients.  MacLeman also teaches (see the four paragraphs under “Why is PEG-7 Glyceryl Cocoate Used?”) that PEG-7 glyceryl cocoate functions as an emollient, surfactant and emulsifier.  MacLeman teaches that PEG-7 glyceryl cocoate is very useful for products such as lotions and that it is often used in formulations that contain both water and oil components.  Since Norman also teaches ([0022] and [0068]) that its skin composition can include a moisturizing agent, a surfactant as well as an emulsifier,    it would have been obvious to one skilled in  the art to use PEG-7 Glyceryl Cocoate in Norman’s lotion formulation (structured as oil-in-water emulsion) with a reasonable expectation of achieving improved moisture retention and improved texture and feel.
Thus, Norman in view of Pruns an Simon, and further in view of Cosmetoscope, Vaunt, Skincare Chemist, and MacLeman renders obvious instant claim 19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 2019/0290575 A1) in view of Pruns (US 2018/0243189 A1) and Simon et al (US 2004/0081679 A1) as applied to claim 16 above, and further in view of	(i) “Isohexadecane”, CosmetoScope (February 9, 2017) (an internet article obtained from the website http://cosmetoscope.com/2017/02/isohexadecane/); (ii) MacLeman “PEG-7 Glyceryl Cocoate: Is It Safe?”, The DERM Review (June 11, 2020) (an internet article obtained from the website: https://thedermreview.com/peg-7-glyceryl-cocoate/); (iii) Abels et al (US 2019/0021961 A1) and (iv) Mongiat et al (US 2010/0303746 A1).
With respect to instant components (a) and (d), as already discussed in Paragraph 7 above, Norman in view of Pruns, Cosmetoscope, and MacLeman renders obvious instant cosmetic composition comprising 4-hydroxyacetphenone, niacinamide, isohexadecane (instant component (a)) and PEG-7 glyceryl cocoate (instant component (d)).  The references do not teach amounts for the isohexadecane and PEG-7 glyceryl cocoate.  However, as evidenced by Abels (see Examples 1-3), it is known in the art that isohexadecane can be used in a lotion or cream in the amount of about 5-7 wt.%.  It would have been obvious to one skilled in the art to use about 5-7 wt.% of isohexadecane in Norman’s lotion formulation of Table 13 with a reasonable expectation of success.  Such range overlaps with instant range (5-10 wt.%) for the amount of instant component (a), thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Also, as evidenced by Mongiat (see Example B10 in [0254]), it is known in the art that PEG-7 glyceryl cocoate can be used in an O/W lotion in the amount of about 2 wt.%.  It would have been obvious to one skilled in the art to use about 2 wt.% of PEG-7 glyceryl cocoate in Norman’s lotion formulation with a reasonable expectation of success.  The amount of about 2 wt.% for the PEG-7 glyceryl cocoate overlaps with instant range (up to about 2 wt.%) for the amount of instant component (d), thus rendering instant range prima facie obvious. In re Wertheim, supra.
With respect to instant components (b) and (c), as already discussed above, Norman’s formulation of Table 3 comprises Glycerin (instant component (b)) and 0.3 wt.% of acrylate/C10-30 alkyl acrylate crosspolymer (instant component (d)).  Norman furthermore teaches ([0014]) that glycerin (instant polar emollient) can be used in the amount of 1-15 wt.%.  Such range overlaps with instant range of 5-10 wt.% for the amount of polar emollient (instant component (b)), thus rendering instant range prima facie obvious.  In re Wertheim, supra.
	Thus, Norman in view of Pruns and Simon, and further in view of CosmetoScope, MacLeman, Abels and Mongiat renders obvious instant claim 20.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1) and Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion).
Mintel teaches a brightening and moisturizing/hydrating cream comprising Aqua, Hydroxyacetophenone, Niacinamide, Isohexadecane, PEG-7 Glyceryl Cocoate and Glycerin (instant polar emollient having Mw of 400 g/mol or less).  Mintel does not expressly state that its hydroxyacetophenone is 4-hydroxyacetophenone.  Pruns teaches ([0036]) that 4-hydroxyacetophenone can be used for increasing the stability of oil-in-water emulsion cosmetic preparations.  Mintel’s moisturizing cream is also an o/w emulsion, as evidenced by Shechter (see under “Oil-in-Water (o/w) Emulsions”).  it would have been obvious to one skilled in the art to use 4-hydroxyacetophenone in Mintel’s cream formulation (an o/w emulsion) with a reasonable expectation of increasing the stability of the cream formulation.  Thus, Mintel in view of Pruns and Shechter renders obvious instant claims 1 and 3-5.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1) and Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion) as applied to claim 1 above, and further in view of Norman et al (US 2019/0290575 A1).
As discussed above, Mintel in view of Pruns and Shecter teaches instant cosmetic composition comprising Aqua, Hydroxyacetophenone, Niacinamide, Isohexadecane, PEG-7 Glyceryl Cocoate and Glycerin (instant polar emollient having Mw of 400 g/mol or less).  
Mintel does not explicitly teach the amounts for the hydroxyacetophenone and niacinamide or the weight ratio of niacinamide to hydroxyacetophenone.  As discussed above, Norman teaches a moisturizing skin lotion (structured as an oil-in-water emulsion), which contains 0.5 wt.% of Hydroxyacetophenone and 2 wt.% of Niacinamide that are solubilized in water, which means that the weight ratio of niacinamide to hydroxyacetophenone is 4.  Since Mintel is silent as to the amounts of the hydroxyacetophenone and niacinamide, it would have been obvious to one skilled in the art to use the amounts as taught by Norman with a reasonable expectation of success (since Norman also teaches a moisturizer structured as o/w emulsion).  Thus, Mintel in view of Pruns and Shechter, and further in view of Norman renders obvious instant claim 2.  
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1) and Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion) as applied to claim 1 above, and further in view of “NIRS for the Determination of Water Content in Moisturizing Skin Creams”, News Medical Life Sciences (March 1, 2019) (an internet article obtained from the website: https://www.news-medical.net/whitepaper/20190301/NIRS-for-the-Determination-of-Water-Content-in-Moisturizing-Skin-Creams.aspx).
Mintel’s moisturizing cream contains Glycerin (instant polar emollient with Mw of 400 g/mol or less) as well as Sodium Polyacrylate Starch (instant polymeric thickener for water-based system) and water.  Although Mintel is silent as to the content of water in its moisturizing cream, as evidenced by the internet article “NIRS for the Determination of Water Content in Moisturizing Skin Creams” (hereinafter referred to as NIRS) (see under “Experimental Set UP”), it is generally known in the art that water content in moisturizing skin creams is between 60% to 80%.  Such range overlaps with instant range of 70-85 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Mintel in view of Pruns and Shechter and further in view of NIRS renders obvious instant claim 6.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion) and “NIRS for the Determination of Water Content in Moisturizing Skin Creams”, News Medical Life Sciences (March 1, 2019) (an internet article obtained from the website: https://www.news-medical.net/whitepaper/20190301/NIRS-for-the-Determination-of-Water-Content-in-Moisturizing-Skin-Creams.aspx) as applied to claim 6 above, and further in view of (i) Abels et al (US 2019/0021961 A1); (ii) Mongiat et al (US 2010/0303746 A1) and (iii) Norman et al (US 2019/0290575 A1).
With respect to instant component (a) and (d), Mintel is silent as to the amounts for the isohexadecane and PEG-7 glyceryl cocoate.  However, as evidenced by Abels (see Examples 1-3), it is known in the art that isohexadecane can be used in a lotion or cream in the amount of about 5-7 wt.%.  It would have been obvious to one skilled in the art to use about 5-7 wt.% of isohexadecane in Mintel’s cream with a reasonable expectation of success.  Such range overlaps with instant range (5-10 wt.%) for the amount of instant component (a), thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Also, as evidenced by Mongiat (see Example B10 in [0254]), it is known in the art that PEG-7 glyceryl cocoate can be used in an O/W moisturizer in the amount of about 2 wt.%.  It would have been obvious to one skilled in the art to use about 2 wt.% of PEG-7 glyceryl cocoate in Mintel’s cream with a reasonable expectation of success.  The amount of about 2 wt.% for the PEG-7 glyceryl cocoate overlaps with instant range (up to about 2 wt.%) for the amount of instant component (d), thus rendering instant range prima facie obvious. In re Wertheim, supra.  
With respect to instant components (b) and (c), Mintel is silent as to the amounts of its Glycerin (instant component (b)) or its Sodium Polyacrylate Starch (a polymeric thickener - instant component (c)).  Norman teaches ([0014]) using glycerin in the amount of 1-15 wt.% in a moisturizing lotion and teaches using a polymeric thickener (acrylate/C10-30 alkyl acrylate crosspolymer) in the amount of 0.3 wt.% (see Table 13).  It would have been obvious to one skilled in the art to use Mintel’s Glycerin in the amount of 1-15 wt.% and use Mintel’s polymeric thickener, Sodium Polyacrylate Starch, in the amount of about 0.3 wt.% in its cream with a reasonable expectation of success.  Such ranges overlaps with instant ranges for the amounts of instant components (b) and (c), thus rendering instant ranges prima facie obvious.  In re Wertheim, supra. 
Thus, Mintel in view of Pruns, Shechter and NIRS, and further in view of Abels, Mongiat and Norman renders obvious instant claim 8.
Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion) and Norman et al (US 2019/0290575 A1).
As already discussed above, Mintel in view of Pruns and Shecter teaches instant cosmetic composition comprising Aqua, Hydroxyacetophenone, Niacinamide, Isohexadecane, PEG-7 Glyceryl Cocoate and Glycerin (instant polar emollient having Mw of 400 g/mol or less).  
Mintel does not explicitly teach the amounts for the hydroxyacetophenone and niacinamide or the weight ratio of niacinamide to hydroxyacetophenone.  As discussed above, Norman teaches a moisturizing skin lotion (structured as an oil-in-water emulsion), which contains 0.5 wt.% of Hydroxyacetophenone and 2 wt.% of Niacinamide that are solubilized in water, which means that the weight ratio of niacinamide to hydroxyacetophenone is 4.  Since Mintel is silent as to the amounts of the hydroxyacetophenone and niacinamide, it would have been obvious to one skilled in the art to use the amounts as taught by Norman with a reasonable expectation of success (since Norman also teaches a moisturizer structured as o/w emulsion).  Thus, Mintel in view of Pruns, Shechter and Norman renders obvious instant claims 9-12. 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion) and Norman et al (US 2019/0290575 A1) as applied to claim 10 above, and further in view of “NIRS for the Determination of Water Content in Moisturizing Skin Creams”, News Medical Life Sciences (March 1, 2019) (an internet article obtained from the website: https://www.news-medical.net/whitepaper/20190301/NIRS-for-the-Determination-of-Water-Content-in-Moisturizing-Skin-Creams.aspx).
Mintel’s moisturizing cream contains Glycerin (instant polar emollient with Mw of 400 g/mol or less) as well as Sodium Polyacrylate Starch (instant polymeric thickener for water-based system) and water.  Although Mintel is silent as to the content of water in its moisturizing cream, as evidenced by the internet article “NIRS for the Determination of Water Content in Moisturizing Skin Creams” (hereinafter referred to as NIRS) (see under “Experimental Set UP”), it is generally known in the art that water content in moisturizing skin creams is between 60% to 80%.  Such range overlaps with instant range of 70-85 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Mintel in view of Pruns, Shechter and Norman, and further in view of NIRS renders obvious instant claim 13.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion), Norman et al (US 2019/0290575 A1) and “NIRS for the Determination of Water Content in Moisturizing Skin Creams”, News Medical Life Sciences (March 1, 2019) (an internet article obtained from the website: https://www.news-medical.net/whitepaper/20190301/NIRS-for-the-Determination-of-Water-Content-in-Moisturizing-Skin-Creams.aspx), as applied to claim 13 above and further in view of (i) Abels et al (US 2019/0021961 A1) and (ii) Mongiat et al (US 2010/0303746 A1).
With respect to instant components (a) and (d), Mintel is silent as to the amounts for the isohexadecane and PEG-7 glyceryl cocoate.  However, as evidenced by Abels (see Examples 1-3), it is known in the art that isohexadecane can be used in a lotion or cream in the amount of about 5-7 wt.%.  It would have been obvious to one skilled in the art to use about 5-7 wt.% of isohexadecane in Mintel’s cream with a reasonable expectation of success.  Such range overlaps with instant range (5-10 wt.%) for the amount of instant component (a), thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Also, as evidenced by Mongiat (see Example B10 in [0254]), it is known in the art that PEG-7 glyceryl cocoate can be used in an O/W moisturizer in the amount of about 2 wt.%.  It would have been obvious to one skilled in the art to use about 2 wt.% of PEG-7 glyceryl cocoate in Mintel’s cream with a reasonable expectation of success.  The amount of about 2 wt.% for the PEG-7 glyceryl cocoate overlaps with instant range (up to about 2 wt.%) for the amount of instant component (d), thus rendering instant range prima facie obvious. In re Wertheim, supra.
  With respect to instant components (b) and (c), Mintel is silent as to the amounts of its Glycerin (instant component (b)) or its Sodium Polyacrylate Starch (a polymeric thickener - instant component (c)).  Norman teaches ([0014]) using glycerin in the amount of 1-15 wt.% in a moisturizing lotion and teaches using a polymeric thickener (acrylate/C10-30 alkyl acrylate crosspolymer) in the amount of 0.3 wt.% (see Table 13).  It would have been obvious to one skilled in the art to use Mintel’s Glycerin in the amount of 1-15 wt.% and use Mintel’s polymeric thickener, Sodium Polyacrylate Starch, in the amount of about 0.3 wt.% in its cream with a reasonable expectation of success.  Such ranges overlaps with instant ranges for the amounts of instant components (b) and (c), thus rendering instant ranges prima facie obvious.  In re Wertheim, supra.  
Thus, Mintel in view of Pruns, Shechter, Norman, NIRS and further in view of Abels and Mongiat renders obvious instant claim 15.
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion), Norman et al (US 2019/0290575 A1) and Simon et al (US 2004/0081679 A1).
As already discussed above, Mintel, Pruns, Shecter and Norman teaches or renders obvious instant cosmetic composition of claim 16 having 4-hydroxyacetophenone and niacinamide solubilized in water and having the weight ratio of niacinamide to 4-hydroxyacetophenone being 4 (greater than 3.0).  With respect to instant makeup removal and cleansing article comprising a water-insoluble substrate, even though Mintel in view of the prior arts cited above does not teach such article, using cosmetic wipes that are made of nonwoven fabric and impregnated with a cosmetic composition suitable for caring for the skin is well known in the art, as evidenced by Simon et al ([0003]).  These wipes are commonly used for their practical feature because they are disposable and are impregnated with the required and sufficient quantity of treatment product.  The use of these wipes avoids handling and transporting bottles containing lotions (see Simon et al, [0003]).  As the substrate material for forming the wipes, Simon teaches water-insoluble nonwoven substrates based on fibres of natural origin such as flax or cotton.  It would have been obvious to one skilled in the art to use cosmetic wipes based on nonwoven fibres of natural origin such as flax or cotton impregnated with Mintel’s moisturizing/hydrating cream formulation for the convenience purposes because they are disposable and impregnated with the required and sufficient quantity of the skin product and using these wipes would avoid handling and transporting bottles containing the creams.  Thus, Mintel in view of Pruns, Shecter, Norman and Simon renders obvious instant claims 16-18 (since Mintel in view of Pruns, Shecter, Norman and Simon teaches instant water-insoluble nonwoven substrate (based on fibres of natural origin such as flax or cotton) impregnated with instant cosmetic composition of claim 16, it is the Examiner’s position that such article would inherently be capable of being used as a makeup removal and cleansing as instantly recited).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Niacinamide Stabilizing Brightening Cream” XP055843509, No. 7268933 (February 17, 2020)) in view of Pruns (US 2018/0243189 A1), Shechter “Pharmaceutical Creams: Water or Oil Emulsion?”, Bee International (September 30, 2015) (an internet article obtained from https://www.beei.com/blog/pharmaceutical-creams-water-or-oil-emulsion), Norman et al (US 2019/0290575 A1) and Simon et al (US 2004/0081679 A1), as applied to claim 16 above, and further in view of (i) Abels et al (US 2019/0021961 A1) and (ii) Mongiat et al (US 2010/0303746 A1). 
With respect to instant components (a) and (d), Mintel is silent as to the amounts for the isohexadecane and PEG-7 glyceryl cocoate.  However, as evidenced by Abels (see Examples 1-3), it is known in the art that isohexadecane can be used in a lotion or cream in the amount of about 5-7 wt.%.  It would have been obvious to one skilled in the art to use about 5-7 wt.% of isohexadecane in Mintel’s cream with a reasonable expectation of success.  Such range overlaps with instant range (5-10 wt.%) for the amount of instant component (a), thus rendering instant range prima facie obvious.  In re Wertheim, supra.  Also, as evidenced by Mongiat (see Example B10 in [0254]), it is known in the art that PEG-7 glyceryl cocoate can be used in an O/W moisturizer in the amount of about 2 wt.%.  It would have been obvious to one skilled in the art to use about 2 wt.% of PEG-7 glyceryl cocoate in Mintel’s cream with a reasonable expectation of success.  The amount of about 2 wt.% for the PEG-7 glyceryl cocoate overlaps with instant range (up to about 2 wt.%) for the amount of instant component (d), thus rendering instant range prima facie obvious. In re Wertheim, supra.
  	With respect to instant components (b) and (c), Mintel is silent as to the amounts of its Glycerin (instant component (b)) or its Sodium Polyacrylate Starch (a polymeric thickener - instant component (c)).  Norman teaches ([0014]) using glycerin in the amount of 1-15 wt.% in a moisturizing lotion and teaches using a polymeric thickener (acrylate/C10-30 alkyl acrylate crosspolymer) in the amount of 0.3 wt.% (see Table 13).  It would have been obvious to one skilled in the art to use Mintel’s Glycerin in the amount of 1-15 wt.% and use Mintel’s polymeric thickener, Sodium Polyacrylate Starch, in the amount of about 0.3 wt.% in its cream with a reasonable expectation of success.  Such ranges overlaps with instant ranges for the amounts of instant components (b) and (c), thus rendering instant ranges prima facie obvious.  In re Wertheim, supra. 
Thus, Mintel in view of Pruns, Shechter, Norman, Simon, and further in view of Abels and Mongiat renders obvious instant claim 20. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 16, 2022